Citation Nr: 0309941	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  03-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded with a timely Notice 
of Disagreement, and was afforded a Statement of the Case.  
He then filed a timely substantive appeal, perfecting his 
appeal of this issue.  The veteran originally requested a 
personal hearing before a member of the Board, but 
subsequently canceled his hearing request prior to any such 
hearing being held.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran was exposed to a traumatic stressor during 
the Battle of the Bulge while in active military service.  

3.  The record reflects competent medical evidence of a 
current diagnosis of post traumatic stress disorder, 
resulting from an in-service stressor.  


CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder are met.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  

In the present case, the veteran has submitted evidence of a 
current diagnosis of post traumatic stress disorder.  In 
March 2002, the veteran was afforded a comprehensive 
psychiatric evaluation by a private clinical psychologist.  
After examining the veteran, the psychologist determined the 
veteran exhibited sufficient symptomatology to support a 
diagnosis of post traumatic stress disorder, resulting from 
his experiences during W.W. II.  The remainder of the 
evidence is consistent with this determination.  

Regarding his claimed stressor, the veteran states he was 
thrown to the ground by a nearby bomb explosion during the 
Battle of the Bulge, which occurred from December 16, 1944, 
to January 28, 1945.  The veteran's service personnel records 
indicate he was assigned to the 610th Engineers, Light 
Equipment Company during this period.  His Separation 
Qualification Record shows that his company served in 
England, France, Belgium, Germany and Czechoslovakia.  

The veteran's service discharge record also confirms he 
served in the Ardennes Campaign, which included the Battle of 
the Bulge, but does not indicate his participation in combat.  
Nevertheless, the Board finds this evidence sufficient to 
corroborate his claimed stressor.  In a recent U.S. Court of 
Appeals for Veterans Claims (Court) decision, the Court held 
the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point the VA to, "independent evidence of the occurrence of 
a stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App.  124, 128-29 
(2002) (emphasis added).  Thus, the Board concludes the 
evidence of record is sufficient to verify his claimed 
stressor event.  

In conclusion, the record contains corroborating evidence of 
an in-service stressor, as well as a current medical 
diagnosis of post traumatic stress disorder resulting from 
such a stressor.  Based on this evidence, service connection 
for post traumatic stress disorder is warranted.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

